Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Amendments filed on March 24, 2021 has been received and entered.
Currently, Claims 1, 15, and 19-21 are pending. Claims 1, 15, and 19-21 are examined on the merits.
Election/Restrictions
Applicant’s election without traverse of the species Seoritae in the reply filed June 17, 2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Feb. 4, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed March 24, 2021, with respect to last Office action have been fully considered and are persuasive.  Bean extract as claimed comprising an amount of 0.01-1.0 wt% adenosine is not obvious to use. 



Conclusion
Claims 1, 15-16, 19-21 are allowed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655